                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                    :               CIVIL ACTION
                                  :
     v.                           :
                                  :
MAJOR CLARK, LAURA BANTA, M.      :
NASH, THOMAS GRENEVICH, J. YODIS, :
JOSEPH DUPONT, PA DEPARTMENT      :
OF CORRECTIONS and JOHN WETZEL :                  NO.18-5316

                                       ORDER

      NOW, this 7th day of August, 2019, upon consideration of the Defendant’s Motion

to Dismiss (Document No. 11) and the plaintiff’s response, it is ORDERED that the motion

is GRANTED.

      IT IS FURTHER ORDERED that the claims against the Pennsylvania Department

of Corrections are DISMISSED WITH PREJUDICE.



                                        /s/ TIMOTHY J. SAVAGE J.
